UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 01-31-2012 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT JANUARY 31, 2012 One Choice Portfolio®: Very Conservative One Choice Portfolio®: Conservative One Choice Portfolio®: Moderate One Choice Portfolio®: Aggressive One Choice Portfolio®: Very Aggressive Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Performance 4 Portfolio Characteristics 5 Shareholder Fee Examples 6 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 13 Statement of Changes in Net Assets 15 Notes to Financial Statements 18 Financial Highlights 27 Additional Information 30 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended January 31, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the next annual report, dated July 31, 2012, will provide additional market perspective and commentary from our portfolio management team. Macroeconomic and Financial Market Overview This six-month reporting period differed markedly from the 12 months that preceded it. As the period covered by this report opened in August 2011, U.S. stock investors had just enjoyed a span—during the last five months of 2010 and the first seven months of 2011—in which the broad market climbed approximately 20%, boosted by growth and optimism related to monetary and fiscal intervention in 2010. Meanwhile, U.S. bond returns were generally lower and more mixed. However, U.S. economic growth slowed considerably in 2011 from its 2010 levels, and optimism faded as financial and economic challenges emerged. High fuel prices, declining U.S. home values, stubbornly high U.S. unemployment rates, natural disasters, federal budget management concerns in the U.S., and a resurgence of the European sovereign debt crisis ebbed the economic tide and investors’ risk tolerance. Six-month returns, as of January 31, 2012, generally reflected a more risk-averse investor mindset—U.S. Treasury bonds with maturities of 10 years or longer returned 10% or more, compared with 2–3% returns for broad U.S. stock indices. But the reporting period returns also reflected some renewed optimism about U.S. economic growth prospects and European debt solutions as 2011 ended and 2012 began, when higher risk tolerances returned to the markets. More market volatility appears likely in 2012, however, as uncertainties regarding European debt, economic strength, government budget deficits, and the U.S. presidential election sway investors. We believe strongly in adhering to a disciplined, diversified, long-term investment approach during volatile periods, and we appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, The board of directors of the funds was pleased at the announcement of a new strategic partner for the investment advisor to the American Century Investments funds. Canadian Imperial Bank of Commerce (CIBC), a leading Canadian financial institution, purchased the 41 percent economic interest in American Century Companies, the parent corporation of the advisor, previously held by JPMorgan Chase & Co. Based in Toronto, CIBC provides a full range of retail and wholesale banking services to almost 11 million clients through approximately 1,100 branches and offices in Canada, the U.S. and around the world. This transaction will benefit fund shareholders by bolstering the financial strength of the advisor and providing a strategic partner to help support its growth initiative to broaden non-U.S. distribution of its products and services. The board also has been briefed throughout the year on the impact on fund performance of the European banking crisis, the U.S. deficit reduction debates, and the pace of economic growth. While the performance of all funds has been affected, the majority of American Century Investments funds overseen by the board are exceeding their benchmarks for the five- and ten-year periods ended December 31, 2011. This is commendable performance, particularly in these challenging market conditions. We are completing another year of board oversight on your behalf. We appreciate any comments you would like to share with the board. Send them to me at dhpratt@fundboardchair.com. Thank you for your continued investment in American Century Investments funds. Best regards, Don Pratt 3 Performance Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date One Choice Portfolio: Very Conservative — Investor Class AONIX 2.84% 6.50% 4.45% 4.96% 9/30/04 One Choice Portfolio: Conservative — Investor Class AOCIX 2.27% 5.96% 3.96% 5.45% 9/30/04 One Choice Portfolio: Moderate — Investor Class AOMIX 0.60% 4.03% 3.00% 5.91% 9/30/04 One Choice Portfolio: Aggressive — Investor Class AOGIX -0.98% 2.27% 2.24% 6.05% 9/30/04 One Choice Portfolio: Very Aggressive — Investor Class AOVIX -2.16% 0.55% 0.76% 5.65% 9/30/04 Russell 3000 Index — 2.12% 3.86% 0.60% 4.90% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.70% 5.60% — Total returns for periods less than one year are not annualized. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each portfolio’s asset allocations as of the date of this report.) Total Annual Fund Operating Expenses One Choice Portfolio: Very Conservative — Investor Class 0.64% One Choice Portfolio: Conservative — Investor Class 0.75% One Choice Portfolio: Moderate — Investor Class 0.85% One Choice Portfolio: Aggressive — Investor Class 0.95% One Choice Portfolio: Very Aggressive — Investor Class 1.02% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of the portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each portfolio’s asset allocation, and the risk level assigned to each portfolio is intended to reflect the relative short-term price volatility among the funds in each. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses that reduce returns, while the total returns of the indices do not. 4 Portfolio Characteristics Underlying Fund Allocations as a % of net assets as of January 31, 2012(1) Very Conservative Conservative Moderate Aggressive Very Aggressive Equity Core Equity Plus Fund 1.0% 2.0% 4.0% 4.5% 4.7% Equity Growth Fund 4.1% 7.0% 12.0% 9.9% 13.0% Growth Fund 2.5% 4.7% 8.1% 14.6% 17.8% Large Company Value Fund 8.0% 11.0% 9.4% 8.4% 10.5% Mid Cap Value Fund 5.1% 6.7% 5.5% 4.7% 6.0% Real Estate Fund 2.0% 2.0% 2.0% 2.0% 2.0% Small Company Fund 1.0% 1.5% 2.0% 2.3% 2.5% VistaSM Fund 1.5% 4.0% 7.1% 13.6% 16.4% Emerging Markets Fund — — 4.1% 6.7% 7.6% International Growth Fund — 6.0% 10.0% 12.5% 15.5% Total Equity 25.2% 44.9% 64.2% 79.2% 96.0% Fixed Income Diversified Bond Fund 32.0% 30.0% 18.0% 10.1% 3.0% High-Yield Fund — — 4.6% 6.0% — Inflation-Adjusted Bond Fund 9.9% 9.1% 5.7% 3.8% — International Bond Fund 10.0% 8.0% 2.9% — — Total Fixed Income 51.9% 47.1% 31.2% 19.9% 3.0% Prime Money Market Fund 22.9% 8.0% 4.6% 0.9% 1.0% Other Assets and Liabilities —(2) —(2) —(2) —(2) —(2) Underlying fund investments represent Investor Class. Category is less than 0.05% of total net assets. 5 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying American Century Investments funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from August 1, 2011 to January 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 6 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 8/1/11 Ending Account Value 1/31/12 Expenses Paid During Period(1) 8/1/11 - 1/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/11 - 1/31/12 Effective Annualized Expense Ratio(2) One Choice Portfolio: Very Conservative Actual Investor Class 0.00%(3) 0.62% Hypothetical Investor Class 0.00%(3) 0.62% One Choice Portfolio: Conservative Actual Investor Class 0.00%(3) 0.76% Hypothetical Investor Class 0.00%(3) 0.76% One Choice Portfolio: Moderate Actual Investor Class 0.00%(3) 0.88% Hypothetical Investor Class 0.00%(3) 0.88% One Choice Portfolio: Aggressive Actual Investor Class $990.20 0.00%(3) 0.99% Hypothetical Investor Class 0.00%(3) 0.99% One Choice Portfolio: Very Aggressive Actual Investor Class $978.40 0.00%(3) 1.03% Hypothetical Investor Class 0.00%(3) 1.03% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Other expenses, which include the fees and expenses of the fund’s independent directors and its legal counsel, as well as interest, did not exceed 0.005%. 7 Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value One Choice Portfolio: Very Conservative Mutual Funds(1) — 100.0% DOMESTIC FIXED INCOME FUNDS — 41.9% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class DOMESTIC EQUITY FUNDS — 25.2% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) MONEY MARKET FUNDS — 22.9% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 10.0% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $231,539,548) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Shares Value One Choice Portfolio: Conservative Mutual Funds(1) — 100.0% DOMESTIC FIXED INCOME FUNDS — 39.1% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class DOMESTIC EQUITY FUNDS — 38.9% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) MONEY MARKET FUNDS — 8.0% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 8.0% International Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 6.0% International Growth Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $453,912,655) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements 8 Shares Value One Choice Portfolio: Moderate Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 50.1% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS — 28.3% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 14.1% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class MONEY MARKET FUNDS — 4.6% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 2.9% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $746,224,382) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Shares Value One Choice Portfolio: Aggressive Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 60.0% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS — 19.9% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 19.2% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class MONEY MARKET FUNDS — 0.9% Prime Money Market Fund Investor Class TOTAL INVESTMENTSECURITIES — 100.0% (Cost $479,773,648) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements 9 Shares Value One Choice Portfolio: Very Aggressive Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 72.9% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) INTERNATIONAL EQUITY FUNDS — 23.1% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class DOMESTIC FIXED INCOME FUNDS — 3.0% Diversified Bond Fund Investor Class MONEY MARKET FUNDS — 1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $169,089,198) OTHER ASSETS AND LIABILITIES† 67 TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements 10 Statement of Assets and Liabilities JANUARY 31, 2012 (UNAUDITED) Very Conservative Conservative Moderate Assets Investment securities in affiliates, at value (cost of $231,539,548, $453,912,655 and $746,224,382, respectively) Cash — Receivable for investments sold — — Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Net Assets Investor Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation See Notes to Financial Statements. 11 JANUARY 31, 2012 (UNAUDITED) Aggressive Very Aggressive Assets Investment securities in affiliates, at value (cost of $479,773,648 and $169,089,198, respectively) Cash — Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Net Assets Investor Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) Net unrealized appreciation See Notes to Financial Statements. 12 Statement of Operations FOR THE SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) Very Conservative Conservative Moderate Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Directors’ fees and expenses Other expenses — 32 43 Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) ) Capital gain distributions received from underlying funds ) Change in net unrealized appreciation (depreciation) on investments in underlying funds ) Net realized and unrealized gain (loss) on affiliates ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 13 FOR THE SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) Aggressive Very Aggressive Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds ) ) Change in net unrealized appreciation (depreciation) on investments in underlying funds ) ) Net realized and unrealized gain (loss) on affiliates ) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) ) See Notes to Financial Statements. 14 Statement of Changes in Net Assets SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) AND YEAR ENDED JULY 31, 2011 Very Conservative Conservative Increase (Decrease) in Net Assets January 31, 2012 July 31, 2011 January 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) From net realized gains ) — — — Decrease in net assets from distributions ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) in shares of the funds See Notes to Financial Statements. 15 SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) AND YEAR ENDED JULY 31, 2011 Moderate Aggressive Increase (Decrease) in Net Assets January 31, 2012 July 31, 2011 January 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) in shares of the funds See Notes to Financial Statements. 16 SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) AND YEAR ENDED JULY 31, 2011 Very Aggressive Increase (Decrease) in Net Assets January 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the funds ) See Notes to Financial Statements. 17 Notes to Financial Statements JANUARY 31, 2012 (UNAUDITED) 1. Organization American Century Asset Allocation Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. The corporation is authorized to issue 3,000,000,000 shares. One Choice Portfolio: Very Conservative (Very Conservative), One Choice Portfolio: Conservative (Conservative), One Choice Portfolio: Moderate (Moderate), One Choice Portfolio: Aggressive (Aggressive), and One Choice Portfolio: Very Aggressive (Very Aggressive) (collectively, the funds) are five funds in a series issued by the corporation. The funds operate as “fund of funds,” meaning that substantially all of the funds’ assets will be invested in other funds in the American Century Investments family of funds (the underlying funds). Each fund’s assets are allocated among underlying funds that represent major asset classes, including equity securities (stocks), fixed-income securities (bonds) and cash-equivalent instruments (money markets). The funds are diversified as defined under the 1940 Act. Additionally, the underlying funds are generally diversified and so indirectly provide broad exposure to a large number of securities. The funds will assume the risks associated with their underlying funds. The funds’ investment objectives are to seek the highest total return consistent with their respective asset mix. The funds pursue their objectives by investing in underlying funds that represent a variety of asset classes and investment styles. Generally, more conservative funds emphasize investments in bonds and cash equivalents while more aggressive funds emphasize investments in stocks. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the funds in preparation of their financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The funds determine the fair value of their investments and compute their net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Income and capital gain distributions, if any, from the underlying funds are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, from the underlying funds are a component of net realized gain (loss). Income Tax Status — It is each fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 18 Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly for Very Conservative, Conservative, and Moderate. Distributions from net investment income, if any, are generally declared and paid annually for Aggressive and Very Aggressive. Distributions from net realized gains, if any, are generally declared and paid annually for all funds. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Administrative Fees — The corporation’s investment advisor, American Century Investment Management, Inc. (ACIM), does not receive an administrative fee for services provided to the funds. Acquired Fund Fees and Expenses — Each fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the fund’s assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the underlying funds. ACIM serves as the investment advisor for the underlying funds. 4. Investment Transactions Investment transactions for the six months ended January 31, 2012 were as follows: Very Conservative Conservative Moderate Aggressive Very Aggressive Purchases Sales 19 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the six months ended January 31, 2012 follows: July 31, 2011 January 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Very Conservative Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class Core Equity Plus Fund Investor Class — — — Equity Growth Fund Investor Class Growth Fund Investor Class ) Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class ) Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Prime Money Market Fund Investor Class — International Bond Fund Investor Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 20 July 31, 2011 January 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Conservative Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class ) Growth Fund Investor Class ) Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class ) Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Prime Money Market Fund Investor Class — International Bond Fund Investor Class International Growth Fund Investor Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 21 July 31, 2011 January 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Moderate Core Equity Plus Fund Investor Class — — — Equity Growth Fund Investor Class ) Growth Fund Investor Class Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Diversified Bond Fund Investor Class High-Yield Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class ) Prime Money Market Fund Investor Class — International Bond Fund Investor Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 22 July 31, 2011 January 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Aggressive Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class ) Growth Fund Investor Class Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class ) Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Diversified Bond Fund Investor Class High-Yield Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class ) Prime Money Market Fund Investor Class — ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 23 July 31, 2011 January 31, 2012 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Very Aggressive Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class ) Growth Fund Investor Class ) Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class Small Company Fund Investor Class ) Vista Fund Investor Class(2) ) — Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class ) Diversified Bond Fund Investor Class Prime Money Market Fund Investor Class — 91 ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 6. Investments in Underlying Funds The funds do not invest in the underlying funds for the purpose of exercising management or control; however, investments by the funds within their investment strategies may represent a significant portion of the underlying funds’ net assets. As of January 31, 2012, Moderate and Aggressive owned 41% and 30%, respectively, of the total outstanding shares of Core Equity Plus Fund. As of January 31, 2012, the funds, in aggregate, owned 98% of the total outstanding shares of the underlying Core Equity Plus Fund. 24 7. Fair Value Measurements The funds’ securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedule of Investments provides additional information on the funds’ portfolio holdings. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Very Conservative Conservative Moderate Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — — ) Net tax appreciation (depreciation) of investments Aggressive Very Aggressive Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) ) Net tax appreciation (depreciation) of investments 25 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Following are the capital loss carryovers and capital loss deferral amounts as of July 31, 2011: Very Conservative Conservative Moderate Aggressive Very Aggressive Accumulated capital losses — ) Capital loss deferrals — ) The capital loss deferrals represent net capital losses incurred in the nine-month period ended July 31, 2011. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: Very Conservative — — — Conservative ) ) ) Moderate ) ) ) Aggressive ) ) ) Very Aggressive ) ) ) The Regulated Investment Company Modernization Act of 2010 allows the funds to carry forward capital losses incurred in future taxable years for an unlimited period. Any losses incurred during future taxable years will be required to be utilized prior to the losses which carry an expiration date. As a result, capital loss carryforwards may be more likely to expire unused. 26 Financial Highlights For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice Portfolio: Very Conservative — Investor Class 2.84% 0.00%(5)(6) 3.04%(5) 8% — 8.16% 0.00%(6) 2.15% 17% $9.88 — 7.73% 0.01% 2.25% 15% $9.88 (0.87)% 0.00%(6) 3.13% 42% 2.91% 0.00%(6) 4.06% 17% $84,601 7.23% 0.00%(6) 3.83% 17% $40,983 One Choice Portfolio: Conservative —Investor Class — 2.27% 0.00%(5)(6) 3.09%(5) 12% — 11.90% 0.00%(6) 2.16% 10% $9.69 — 9.99% 0.00%(6) 2.29% 7% $9.69 (6.05)% 0.00%(6) 3.13% 40% 0.18% 0.00%(6) 3.85% 18% 10.41% 0.00%(6) 3.14% 7% 27 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice Portfolio: Moderate — Investor Class — 0.60% 0.00%(5)(6) 2.50%(5) 13% — 15.35% 0.00%(6) 1.80% 11% $9.65 — 11.90% 0.01% 1.89% 9% $9.65 (11.94)% 0.00%(6) 2.63% 32% (2.37)% 0.00%(6) 3.44% 18% 14.56% 0.00%(6) 2.85% 7% One Choice Portfolio: Aggressive — Investor Class — (0.98)% 0.00%(5)(6) 2.05%(5) 12% — 18.67% 0.00%(6) 1.48% 11% $9.62 — 13.33% 0.01% 1.58% 8% $9.62 (17.28)% 0.00%(6) 2.12% 27% (3.97)% 0.00%(6) 3.07% 17% 18.78% 0.00%(6) 2.46% 7% 28 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice Portfolio: Very Aggressive — Investor Class — (2.16)% 0.00%(5)(6) 1.31%(5) 11% — 20.97% 0.00%(6) 0.87% 18% $9.36 — 13.39% 0.01% 0.93% 9% $9.36 (22.35)% 0.00%(6) 1.48% 23% (6.63)% 0.00%(6) 2.53% 15% 21.87% 0.00%(6) 1.85% 8% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Ratio was less than 0.005%. See Notes to Financial Statements. 29 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds’ investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds’ Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 30 Notes 31 Notes 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Asset Allocation Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-746211203 JANUARY 31, 2012 LIVESTRONG® Income Portfolio LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio LIVESTRONG® 2055 Portfolio Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Performance 4 Portfolio Characteristics 15 Shareholder Fee Examples 17 Schedule of Investments 23 Statement of Assets and Liabilities 28 Statement of Operations 32 Statement of Changes in Net Assets 36 Notes to Financial Statements 41 Financial Highlights 66 Additional Information 95 American Century Investment Services, Inc., has entered into an agreement with LIVESTRONG for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended January 31, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the next annual report, dated July 31, 2012, will provide additional market perspective and commentary from our portfolio management team. Macroeconomic and Financial Market Overview This six-month reporting period differed markedly from the 12 months that preceded it. As the period covered by this report opened in August 2011, U.S. stock investors had just enjoyed a span—during the last five months of 2010 and the first seven months of 2011—in which the broad market climbed approximately 20%, boosted by growth and optimism related to monetary and fiscal intervention in 2010. Meanwhile, U.S. bond returns were generally lower and more mixed. However, U.S. economic growth slowed considerably in 2011 from its 2010 levels, and optimism faded as financial and economic challenges emerged. High fuel prices, declining U.S. home values, stubbornly high U.S. unemployment rates, natural disasters, federal budget management concerns in the U.S., and a resurgence of the European sovereign debt crisis ebbed the economic tide and investors’ risk tolerance. Six-month returns, as of January 31, 2012, generally reflected a more risk-averse investor mindset—U.S. Treasury bonds with maturities of 10 years or longer returned 10% or more, compared with 2–3% returns for broad U.S. stock indices. But the reporting period returns also reflected some renewed optimism about U.S. economic growth prospects and European debt solutions as 2011 ended and 2012 began, when higher risk tolerances returned to the markets. More market volatility appears likely in 2012, however, as uncertainties regarding European debt, economic strength, government budget deficits, and the U.S. presidential election sway investors. We believe strongly in adhering to a disciplined, diversified, long-term investment approach during volatile periods, and we appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, The board of directors of the funds was pleased at the announcement of a new strategic partner for the investment advisor to the American Century Investments funds. Canadian Imperial Bank of Commerce (CIBC), a leading Canadian financial institution, purchased the 41 percent economic interest in American Century Companies, the parent corporation of the advisor, previously held byJPMorgan Chase & Co. Based in Toronto, CIBC provides a full range of retail and wholesale banking services to almost 11 million clients through approximately 1,100 branches and offices in Canada, the U.S. and around the world. This transaction will benefit fund shareholders by bolstering the financial strength of the advisor and providing a strategic partner to help support its growth initiative to broaden non-U.S. distribution of its products and services. The board also has been briefed throughout the year on the impact on fund performance of the European banking crisis, the U.S. deficit reduction debates, and the pace of economic growth. While the performance of all funds has been affected, the majority of American Century Investments funds overseen by the board are exceeding their benchmarks for the five- and ten-year periods ended December 31, 2011. This is commendable performance, particularly in these challenging market conditions. We are completing another year of board oversight on your behalf. We appreciate any comments you would like to share with the board. Send them to me at dhpratt@fundboardchair.com. Thank you for your continued investment in American Century Investments funds. Best regards, Don Pratt 3 Performance Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG Income Portfolio Investor Class ARTOX 2.40% 5.81% 3.94% 5.18% 8/31/04 Russell 3000 Index — 2.12% 3.86% 0.60% 5.06% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.70% 5.57% — Institutional Class ATTIX 2.42% 5.92% 4.15% 5.39% 8/31/04 A Class(2) No sales charge* With sales charge* ARTAX 2.27% -3.65% 5.55% -0.54% 3.70% 2.48% 4.92% 4.09% 8/31/04 C Class No sales charge* With sales charge* ATTCX 1.87% 0.87% 4.76% 4.76% — — 7.38% 7.38% 3/1/10 R Class ARSRX 2.14% 5.29% 3.42% 4.65% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 4 Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG 2015 Portfolio Investor Class ARFIX 2.18% 5.56% 3.69% 5.76% 8/31/04 Russell 3000 Index — 2.12% 3.86% 0.60% 5.06% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.70% 5.57% — Institutional Class ARNIX 2.30% 5.76% 3.91% 5.98% 8/31/04 A Class(2) No sales charge* With sales charge* ARFAX 2.01% -3.82% 5.29% -0.75% 3.44% 2.23% 5.50% 4.66% 8/31/04 C Class No sales charge* With sales charge* AFNCX 1.67% 0.67% 4.59% 4.59% — — 7.71% 7.71% 3/1/10 R Class ARFRX 1.93% 5.03% 3.19% 5.24% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 5 Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date LIVESTRONG 2020 Portfolio Investor Class ARBVX 1.81% 5.16% 2.92% 5/30/08 Russell 3000 Index — 2.12% 3.86% 0.80% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.89% — Institutional Class ARBSX 1.92% 5.37% 3.12% 5/30/08 A Class(2) No sales charge* With sales charge* ARBMX 1.66% -4.17% 5.00% -1.02% 2.67% 1.03% 5/30/08 C Class No sales charge* With sales charge* ARNCX 1.29% 0.29% 4.21% 4.21% 7.98% 7.98% 3/1/10 R Class ARBRX 1.60% 4.74% 2.42% 5/30/08 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 6 Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG 2025 Portfolio Investor Class ARWIX 1.53% 4.73% 3.14% 6.02% 8/31/04 Russell 3000 Index — 2.12% 3.86% 0.60% 5.06% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.70% 5.57% — Institutional Class ARWFX 1.65% 4.94% 3.35% 6.23% 8/31/04 A Class(2) No sales charge* With sales charge* ARWAX 1.37% -4.47% 4.38% -1.64% 2.87% 1.65% 5.75% 4.91% 8/31/04 C Class No sales charge* With sales charge* ARWCX 0.94% -0.06% 3.68% 3.68% — — 8.18% 8.18% 3/1/10 R Class ARWRX 1.28% 4.21% 2.61% 5.49% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 7 Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date LIVESTRONG 2030 Portfolio Investor Class ARCVX 1.19% 4.16% 1.94% 5/30/08 Russell 3000 Index — 2.12% 3.86% 0.80% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.89% — Institutional Class ARCSX 1.19% 4.37% 2.12% 5/30/08 A Class(2) No sales charge* With sales charge* ARCMX 0.93% -4.88% 3.80% -2.15% 1.64% 0.02% 5/30/08 C Class No sales charge* With sales charge* ARWOX 0.67% -0.32% 3.12% 3.12% 8.29% 8.29% 3/1/10 R Class ARCRX 0.88% 3.64% 1.42% 5/30/08 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 8 Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG 2035 Portfolio Investor Class ARYIX 0.84% 3.74% 2.36% 6.09% 8/31/04 Russell 3000 Index — 2.12% 3.86% 0.60% 5.06% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.70% 5.57% — Institutional Class ARLIX 0.88% 3.94% 2.55% 6.30% 8/31/04 A Class(2) No sales charge* With sales charge* ARYAX 0.75% -5.03% 3.57% -2.38% 2.11% 0.90% 5.83% 4.99% 8/31/04 C Class No sales charge* With sales charge* ARLCX 0.32% -0.68% 2.62% 2.62% — — 8.52% 8.52% 3/1/10 R Class ARYRX 0.58% 3.22% 1.84% 5.56% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 9 Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date LIVESTRONG 2040 Portfolio Investor Class ARDVX 0.62% 3.38% 1.51% 5/30/08 Russell 3000 Index — 2.12% 3.86% 0.80% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.89% — Institutional Class ARDSX 0.62% 3.49% 1.68% 5/30/08 A Class(2) No sales charge* With sales charge* ARDMX 0.37% -5.43% 3.02% -2.90% 1.23% -0.39% 5/30/08 C Class No sales charge* With sales charge* ARNOX 0.02% -0.97% 2.36% 2.36% 8.79% 8.79% 3/1/10 R Class ARDRX 0.32% 2.87% 0.99% 5/30/08 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 10 Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG 2045 Portfolio Investor Class AROIX 0.29% 3.07% 1.90% 6.07% 8/31/04 Russell 3000 Index — 2.12% 3.86% 0.60% 5.06% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.70% 5.57% — Institutional Class AOOIX 0.48% 3.36% 2.12% 6.28% 8/31/04 A Class(2) No sales charge* With sales charge* AROAX 0.20% -5.59% 2.82% -3.12% 1.63% 0.44% 5.80% 4.96% 8/31/04 C Class No sales charge* With sales charge* AROCX -0.15% -1.14% 2.05% 2.05% — — 8.86% 8.86% 3/1/10 R Class ARORX 0.11% 2.56% 1.41% 5.55% 8/31/04 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 11 Total Returns as of January 31, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date LIVESTRONG 2050 Portfolio Investor Class ARFVX 0.27% 2.98% 0.63% 5/30/08 Russell 3000 Index — 2.12% 3.86% 0.80% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.66% 6.89% — Institutional Class ARFSX 0.26% 3.07% 0.82% 5/30/08 A Class(2) No sales charge* With sales charge* ARFMX 0.02% -5.71% 2.62% -3.31% 0.35% -1.25% 5/30/08 C Class No sales charge* With sales charge* ARFDX -0.32% -1.31% 1.96% 1.96% 8.92% 8.92% 3/1/10 R Class ARFWX -0.03% 2.47% 0.14% 5/30/08 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 12 Total Returns as of January 31, 2012 Ticker Symbol 6 months(1) Since Inception(1) Inception Date LIVESTRONG 2055 Portfolio Investor Class AREVX 0.21% -0.59% 3/31/11 Russell 3000 Index — 2.12% -0.24% — Barclays Capital U.S. Aggregate Bond Index — 4.25% 8.33% — Institutional Class ARENX 0.37% -0.44% 3/31/11 A Class No sales charge* With sales charge* AREMX 0.13% -5.59% -0.77% -6.48% 3/31/11 C Class No sales charge* With sales charge* AREFX -0.23% -1.23% -1.43% -2.42% 3/31/11 R Class AREOX 0.04% -0.96% 3/31/11 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 13 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class LIVESTRONG Income Portfolio 0.75% 0.55% 1.00% 1.75% 1.25% LIVESTRONG 2015 Portfolio 0.78% 0.58% 1.03% 1.78% 1.28% LIVESTRONG 2020 Portfolio 0.81% 0.61% 1.06% 1.81% 1.31% LIVESTRONG 2025 Portfolio 0.83% 0.63% 1.08% 1.83% 1.33% LIVESTRONG 2030 Portfolio 0.86% 0.66% 1.11% 1.86% 1.36% LIVESTRONG 2035 Portfolio 0.89% 0.69% 1.14% 1.89% 1.39% LIVESTRONG 2040 Portfolio 0.92% 0.72% 1.17% 1.92% 1.42% LIVESTRONG 2045 Portfolio 0.93% 0.73% 1.18% 1.93% 1.43% LIVESTRONG 2050 Portfolio 0.95% 0.75% 1.20% 1.95% 1.45% LIVESTRONG 2055 Portfolio 0.98% 0.78% 1.23% 1.98% 1.48% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 14 Portfolio Characteristics Underlying Fund Allocations(1) as a % of net assets as of January 31, 2012 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Equity NT Core Equity Plus Fund 3.0% 3.0% 3.0% 3.0% 3.3% NT Equity Growth Fund 9.9% 9.7% 9.5% 9.2% 9.2% NT Growth Fund 6.6% 7.3% 8.2% 9.8% 11.7% NT Large Company Value Fund 10.9% 10.9% 11.2% 11.5% 12.2% NT Mid Cap Value Fund 4.0% 4.5% 5.2% 5.5% 5.2% NT Small Company Fund 2.0% 2.0% 2.0% 2.9% 3.8% NT VistaSM Fund 2.5% 3.0% 4.0% 4.7% 5.0% Real Estate Fund 1.0% 1.2% 1.4% 1.7% 1.9% NT Emerging Markets Fund — 0.7% 1.8% 2.6% 3.1% NT International Growth Fund 5.1% 5.6% 6.5% 7.7% 9.0% Total Equity 45.0% 47.9% 52.8% 58.6% 64.4% Fixed Income High-Yield Fund 3.8% 3.7% 3.5% 3.3% 3.0% Inflation-Adjusted Bond Fund 7.6% 7.5% 7.2% 6.6% 5.9% NT Diversified Bond Fund 26.6% 26.0% 25.1% 23.1% 20.7% International Bond Fund 7.0% 6.4% 5.4% 3.5% 1.0% Total Fixed Income 45.0% 43.6% 41.2% 36.5% 30.6% Premium Money Market Fund 9.9% 8.5% 6.0% 4.9% 5.0% Other Assets and Liabilities 0.1% —(2) —(2) —(2) —(2) Institutional Class, except Premium Money Market Fund Investor Class. Category is less than 0.05% of total net assets. 15 Underlying Fund Allocations(1) as a % of net assets as of January 31, 2012 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Equity NT Core Equity Plus Fund 3.2% 3.7% 4.5% 4.5% 4.5% NT Equity Growth Fund 9.6% 10.2% 10.2% 10.5% 10.7% NT Growth Fund 13.0% 14.0% 14.7% 15.0% 15.2% NT Large Company Value Fund 12.8% 13.9% 14.7% 15.2% 15.4% NT Mid Cap Value Fund 6.0% 7.0% 7.2% 7.5% 7.5% NT Small Company Fund 4.2% 4.0% 4.2% 4.7% 5.0% NT VistaSM Fund 6.0% 7.0% 7.2% 7.4% 7.5% Real Estate Fund 2.2% 2.4% 2.7% 2.9% 3.0% NT Emerging Markets Fund 3.9% 4.8% 5.9% 6.3% 6.6% NT International Growth Fund 9.8% 10.0% 10.0% 9.8% 9.5% Total Equity 70.7% 77.0% 81.3% 83.8% 84.9% Fixed Income High-Yield Fund 2.5% 2.2% 1.8% 1.6% 1.5% Inflation-Adjusted Bond Fund 5.2% 4.3% 3.7% 3.2% 3.0% NT Diversified Bond Fund 18.1% 15.5% 13.2% 11.4% 10.6% Total Fixed Income 25.8% 22.0% 18.7% 16.2% 15.1% Premium Money Market Fund 3.5% 1.0% — — — Other Assets and Liabilities —(2) —(2) —(2) —(2) —(2) (1) Institutional Class, except Premium Money Market Fund Investor Class. Category is less than 0.05% of total net assets. 16 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying American Century Investments funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from August 1, 2011 to January 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 17 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 8/1/11 Ending Account Value 1/31/12 Expenses Paid During Period(1) 8/1/11 – 1/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/11 – 1/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG Income Portfolio Actual Investor Class 0.21% 0.77% Institutional Class 0.01% 0.57% A Class 0.46% 1.02% C Class 1.21% 1.77% R Class 0.71% 1.27% Hypothetical Investor Class 0.21% 0.77% Institutional Class 0.01% 0.57% A Class 0.46% 1.02% C Class 1.21% 1.77% R Class 0.71% 1.27% LIVESTRONG 2015 Portfolio Actual Investor Class 0.21% 0.79% Institutional Class 0.01% 0.59% A Class 0.46% 1.04% C Class 1.21% 1.79% R Class 0.71% 1.29% Hypothetical Investor Class 0.21% 0.79% Institutional Class 0.01% 0.59% A Class 0.46% 1.04% C Class 1.21% 1.79% R Class 0.71% 1.29% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 18 Beginning Account Value 8/1/11 Ending Account Value 1/31/12 Expenses Paid During Period(1) 8/1/11 – 1/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/11 – 1/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG 2020 Portfolio Actual Investor Class 0.21% 0.83% Institutional Class 0.01% 0.63% A Class 0.46% 1.08% C Class 1.21% 1.83% R Class 0.71% 1.33% Hypothetical Investor Class 0.21% 0.83% Institutional Class 0.01% 0.63% A Class 0.46% 1.08% C Class 1.21% 1.83% R Class 0.71% 1.33% LIVESTRONG 2025 Portfolio Actual Investor Class 0.21% 0.86% Institutional Class 0.01% 0.66% A Class 0.46% 1.11% C Class 1.21% 1.86% R Class 0.71% 1.36% Hypothetical Investor Class 0.21% 0.86% Institutional Class 0.01% 0.66% A Class 0.46% 1.11% C Class 1.21% 1.86% R Class 0.71% 1.36% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 19 Beginning Account Value 8/1/11 Ending Account Value 1/31/12 Expenses Paid During Period(1) 8/1/11 – 1/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/11 – 1/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG 2030 Portfolio Actual Investor Class 0.21% 0.88% Institutional Class 0.01% 0.68% A Class 0.46% 1.13% C Class 1.21% 1.88% R Class 0.71% 1.38% Hypothetical Investor Class 0.21% 0.88% Institutional Class 0.01% 0.68% A Class 0.46% 1.13% C Class 1.21% 1.88% R Class 0.71% 1.38% LIVESTRONG 2035 Portfolio Actual Investor Class 0.21% 0.91% Institutional Class 0.01% 0.71% A Class 0.46% 1.16% C Class 1.21% 1.91% R Class 0.71% 1.41% Hypothetical Investor Class 0.21% 0.91% Institutional Class 0.01% 0.71% A Class 0.46% 1.16% C Class 1.21% 1.91% R Class 0.71% 1.41% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 20 Beginning Account Value 8/1/11 Ending Account Value 1/31/12 Expenses Paid During Period(1) 8/1/11 – 1/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/11 – 1/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG 2040 Portfolio Actual Investor Class 0.21% 0.95% Institutional Class 0.01% 0.75% A Class 0.46% 1.20% C Class 1.21% 1.95% R Class 0.71% 1.45% Hypothetical Investor Class 0.21% 0.95% Institutional Class 0.01% 0.75% A Class 0.46% 1.20% C Class 1.21% 1.95% R Class 0.71% 1.45% LIVESTRONG 2045 Portfolio Actual Investor Class 0.21% 0.97% Institutional Class 0.01% 0.77% A Class 0.46% 1.22% C Class $998.50 1.21% 1.97% R Class 0.71% 1.47% Hypothetical Investor Class 0.21% 0.97% Institutional Class 0.01% 0.77% A Class 0.46% 1.22% C Class 1.21% 1.97% R Class 0.71% 1.47% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 21 Beginning Account Value 8/1/11 Ending Account Value 1/31/12 Expenses Paid During Period(1) 8/1/11 – 1/31/12 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/11 – 1/31/12 Effective Annualized Expense Ratio(2) LIVESTRONG 2050 Portfolio Actual Investor Class 0.21% $4.98 0.99% Institutional Class 0.01% $3.98 0.79% A Class 0.46% $6.23 1.24% C Class $996.80 1.21% $9.99 1.99% R Class $999.70 0.71% $7.49 1.49% Hypothetical Investor Class 0.21% $5.03 0.99% Institutional Class 0.01% $4.01 0.79% A Class 0.46% $6.29 1.24% C Class 1.21% 1.99% R Class 0.71% $7.56 1.49% LIVESTRONG 2055 Portfolio Actual Investor Class 0.20% $4.98 0.99% Institutional Class 0.00%(3) $3.98 0.79% A Class 0.45% $6.24 1.24% C Class $997.70 1.20% $9.99 1.99% R Class 0.70% $7.49 1.49% Hypothetical Investor Class 0.20% $5.03 0.99% Institutional Class 0.00%(3) $4.01 0.79% A Class 0.45% $6.29 1.24% C Class 1.20% 1.99% R Class 0.70% $7.56 1.49% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Other expenses, which include the fees and expenses of the fund’s independent directors and its legal counsel, as well as interest, did not exceed 0.005%. 22 Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value LIVESTRONG Income Portfolio Mutual Funds(1) — 99.9% DOMESTIC EQUITY FUNDS — 40.0% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 38.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 9.9% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 7.0% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 5.0% NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $288,946,852) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. Shares Value LIVESTRONG 2015 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 41.6% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 37.2% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 8.5% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 6.4% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 6.3% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $725,672,547) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. 23 Shares Value LIVESTRONG 2020 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 44.5% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 35.8% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 8.3% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 6.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 5.4% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $470,154,279) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. Shares Value LIVESTRONG 2025 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 48.3% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 33.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 10.3% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 4.9% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 3.5% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0%(Cost $985,359,389) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. 24 Shares Value LIVESTRONG 2030 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 52.3% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 29.6% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 12.1% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 1.0% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0%(Cost $403,888,461) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. Shares Value LIVESTRONG 2035 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 57.0% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 25.8% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 13.7% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 3.5% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $677,494,151) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. 25 Shares Value LIVESTRONG 2040 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 62.2% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 22.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 14.8% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 1.0% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $234,196,426) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. Shares Value LIVESTRONG 2045 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 65.4% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 18.7% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 15.9% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0%(Cost $414,457,097) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. 26 Shares Value LIVESTRONG 2050 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 67.7% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 16.2% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.1% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0%(Cost $112,880,283) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. Shares Value LIVESTRONG 2055 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 68.8% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.1% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 15.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $4,370,790) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. (1) Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. 27 Statement of Assets and Liabilities JANUARY 31, 2012 (UNAUDITED) LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio Assets Investment securities in affiliates, at value (cost of $288,946,852, $725,672,547 and $470,154,279, respectively) Cash Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated undistributed net realized gain (loss) ) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG Income Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2015 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2020 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value * Maximum offering price $12.00, $12.58 and $10.92 (net asset value divided by 0.9425) for LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio and LIVESTRONG 2020 Portfolio, respectively. See Notes to Financial Statements. 28 JANUARY 31, 2012 (UNAUDITED) LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Assets Investment securities in affiliates, at value (cost of $985,359,389, $403,888,461 and $677,494,151, respectively) Cash Receivable for investments sold — — Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated undistributed net realized gain (loss) ) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG 2025 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2030 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2035 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value * Maximum offering price $12.77, $10.66 and $13.15 (net asset value divided by 0.9425) for LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio and LIVESTRONG 2035 Portfolio, respectively. See Notes to Financial Statements. 29 JANUARY 31, 2012 (UNAUDITED) LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Assets Investment securities in affiliates, at value (cost of $234,196,426, $414,457,097 and $112,880,283, respectively) Cash Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated undistributed net realized gain (loss) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG 2040 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2045 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2050 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value * Maximum offering price $10.57, $13.16 and $10.32 (net asset value divided by 0.9425) for LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio and LIVESTRONG 2050 Portfolio, respectively. See Notes to Financial Statements. 30 JANUARY 31, 2012 (UNAUDITED) LIVESTRONG 2055 Portfolio Assets Investment securities in affiliates, at value (cost of $4,370,790) Cash Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG 2055 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value R Class, $0.01 Par Value * Maximum offering price $10.44 (net asset value divided by 0.9425) for LIVESTRONG 2055 Portfolio. See Notes to Financial Statements. 31 Statement of Operations FOR THE SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds ) ) ) Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 32 FOR THE SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds ) ) ) Net realized and unrealized gain (loss) on affiliates ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 33 FOR THE SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds ) ) ) Net realized and unrealized gain (loss) on affiliates ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 34 FOR THE SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) LIVESTRONG 2055 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class 5 R Class 65 Distribution and service fees: A Class C Class 27 R Class Directors’ fees and expenses 45 Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 35 Statement of Changes in Net Assets SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) AND YEAR ENDED JULY 31, 2011 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio Increase (Decrease) in Net Assets January 31, 2012 July 31, 2011 January 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) R Class ) Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 36 SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) AND YEAR ENDED JULY 31, 2011 LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio Increase (Decrease) in Net Assets January 31, 2012 July 31, 2011 January 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) ) — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 37 SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) AND YEAR ENDED JULY 31, 2011 LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Increase (Decrease) in Net Assets January 31, 2012 July 31, 2011 January 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) ) — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 38 SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) AND YEAR ENDED JULY 31, 2011 LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio Increase (Decrease) in Net Assets January 31, 2012 July 31, 2011 January 31, 2012 July 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) (8 ) — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 39 SIX MONTHS ENDED JANUARY 31, 2012 (UNAUDITED) AND YEAR ENDED JULY 31, 2011 (EXCEPT AS NOTED) LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Increase (Decrease) in Net Assets January 31, 2012 July 31, 2011 January 31, 2012 July 31, 2011(1) Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) ) — Institutional Class ) ) ) — A Class ) ) ) — C Class ) ) ) — R Class ) ) ) — From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) ) — — R Class ) ) — — Decrease in net assets from distributions ) ) ) — Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — End of period Undistributed net investment income March 31, 2011 (fund inception) through July 31, 2011. See Notes to Financial Statements. 40 Notes to Financial Statements JANUARY 31, 2012 (UNAUDITED) 1. Organization American Century Asset Allocation Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2020 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2035 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio, LIVESTRONG 2050 Portfolio and LIVESTRONG 2055 Portfolio (collectively, the funds) are ten funds in a series issued by the corporation. The funds operate as “fund of funds,” meaning substantially all of the funds’ assets will be invested in other funds in the American Century Investments family of funds (the underlying funds). Each fund’s assets are allocated among underlying funds that represent major asset classes, including equity securities (stocks), fixed-income securities (bonds) and cash-equivalent instruments (money markets). The underlying funds are not permitted to invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. The funds are diversified as defined under the 1940 Act. Additionally, the underlying funds are generally diversified and so indirectly provide broad exposure to a large number of securities. The funds will assume the risks associated with their underlying funds. The investment objective of LIVESTRONG Income Portfolio is to seek current income. Capital appreciation is a secondary objective. The investment objectives of the nine target-year LIVESTRONG Portfolios are to seek the highest total return consistent with their respective asset mix. The funds pursue their objectives by investing in underlying funds that represent a variety of asset classes and investment styles. For each fund with a target-year, the target asset mix will be adjusted over time to become more conservative. In general, as the target-year approaches, the allocation to stocks will decrease and the allocation to bonds and money market instruments will increase. When a fund reaches its most conservative planned target asset allocation, which is expected to occur on approximately November 30 of the year before the target year, its target asset mix will become fixed and will match that of LIVESTRONG Income Portfolio. The funds are authorized to issue the Investor Class, the Institutional Class, the A Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is not charged an administrative fee. All classes of the LIVESTRONG 2055 Portfolio commenced sale on March 31, 2011, the fund’s inception date. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the funds in preparation of their financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The funds determine the fair value of their investments and compute their net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 41 Investment Income — Income and capital gain distributions, if any, from the underlying funds are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, from the underlying funds are a component of net realized gain (loss). Expenses — The expenses included in the accompanying financial statements reflect the expenses of each fund and do not include any expenses associated with the underlying funds. Income Tax Status — It is each fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2035 Portfolio, and LIVESTRONG 2045 Portfolio are no longer subject to examination by tax authorities for years prior to 2008. For LIVESTRONG 2020 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2050 Portfolio and LIVESTRONG 2055 Portfolio all tax years remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly for LIVESTRONG Income Portfolio. Distributions from net investment income, if any, are generally declared and paid annually for the nine target-date LIVESTRONG Portfolios. Distributions from net realized gains, if any, are generally declared and paid annually for all funds. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 42 3. Fees and Transactions with Related Parties Administrative Fees — The corporation has entered into an agreement with American Century Investment Management, Inc. (ACIM), under which ACIM provides the funds with shareholder services in exchange for an administrative fee (the fee). The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee for the Investor Class, A Class, C Class and R Class is 0.20%. There is no administrative fee for the Institutional Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. These fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended January 31, 2012 are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — Each fund will indirectly realize its pro rata share of the fees and expenses of the underlying funds in which it invests. These fees and expenses are already reflected in the valuation of the underlying funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc., the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the underlying funds. ACIM serves as the investment advisor for the underlying funds. 4. Investment Transactions Investment transactions for the six months ended January 31, 2012 were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Purchases Sales LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Purchases Sales 43 5. Capital Share Transactions The corporation is authorized to issue 3,000,000,000 shares. Transactions in shares of the funds were as follows: Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG Income Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 44 Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2015 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 45 Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2020 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 46 Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2025 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 47 Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2030 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 48 Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2035 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 49 Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2040 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 39 Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 50 Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2045 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 70 Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 51 Six months ended January 31, 2012 Year ended July 31, 2011 Shares Amount Shares Amount LIVESTRONG 2050 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 15 Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 52 Six months ended January 31, 2012 Period ended July 31, 2011(1) Shares Amount Shares Amount LIVESTRONG 2055 Portfolio Investor Class Sold Issued in reinvestment of distributions — — Redeemed ) Institutional Class Sold Issued in reinvestment of distributions — — Redeemed ) A Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — C Class Sold Issued in reinvestment of distributions 2 14 — — R Class Sold Issued in reinvestment of distributions 93 — — Redeemed ) ) — — Net increase (decrease) March 31, 2011 (fund inception) through July 31, 2011. 53 6. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the six months ended January 31, 2012 follows: July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG Income Portfolio NT Core Equity Plus Fund Institutional Class — NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class — International Bond Fund Institutional Class NT International Growth Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. 54 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2015 Portfolio NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class — International Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 55 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2020 Portfolio NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class — — NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class(2) — — — NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 56 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2025 Portfolio NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 57 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2030 Portfolio NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class — — NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 58 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2035 Portfolio NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 59 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2040 Portfolio NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class — — NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — 98 ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 60 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2045 Portfolio NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 61 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2050 Portfolio NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class — — NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 62 July 31, 2011 January 31, 2012 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2055 Portfolio NT Core Equity Plus Fund Institutional Class — ) NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) Real Estate Fund Institutional Class ) NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 7. Investments in Underlying Funds The funds do not invest in the underlying funds for the purpose of exercising management or control; however, investments by the funds within their investment strategies may represent a significant portion of the underlying funds’ net assets. As of January 31, 2012, LIVESTRONG 2025 Portfolio owned 25% of the total outstanding shares of NT Diversified Bond Fund. As of January 31, 2012, the funds, in aggregate, owned 100% of the total outstanding shares of the underlying NT Core Equity Plus Fund, NT Diversified Bond Fund, NT Emerging Markets Fund, NT Equity Growth Fund, NT Growth Fund, NT International Growth Fund, NT Large Company Value Fund, NT Mid Cap Value Fund, NT Small Company Fund and NT Vista Fund. 63 8. Fair Value Measurements The funds’ securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedule of Investments provides additional information on the funds’ portfolio holdings. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of January 31, 2012, the components of investments for federal income tax purposes were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments 64 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Following are the capital loss carryovers as of July 31, 2011: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Accumulated capital losses ) ) — ) — LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Accumulated capital losses ) — ) — — The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: LIVESTRONG Income Portfolio — ) LIVESTRONG 2015 Portfolio — ) LIVESTRONG 2025 Portfolio — ) LIVESTRONG 2035 Portfolio — ) LIVESTRONG 2045 Portfolio ) ) The Regulated Investment Company Modernization Act of 2010 allows the funds to carry forward capital losses incurred in future taxable years for an unlimited period. Any losses incurred during future taxable years will be required to be utilized prior to the losses which carry an expiration date. As a result, capital loss carryforwards may be more likely to expire unused. 65 Financial Highlights For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG Income Portfolio Investor Class — 2.40% 0.21%(5) 3.28%(5) 13% — 11.87% 0.21% 2.26% 10% $9.53 — 10.15% 0.21% 2.19% 13% $9.53 (6.44)% 0.20% 2.64% 51% 0.11% 0.20% 3.61% 26% 10.51% 0.20% 3.03% 22% Institutional Class — 2.42% 0.01%(5) 3.48%(5) 13% — 12.20% 0.01% 2.46% 10% $9.53 — 10.37% 0.01% 2.39% 13% $9.53 (6.25)% 0.00%(9) 2.84% 51% 0.31% 0.00%(9) 3.81% 26% 10.73% 0.00%(9) 3.23% 22% 66 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) A Class(6) — 2.27% 0.46%(5) 3.03%(5) 13% — 11.60% 0.46% 2.01% 10% $9.53 — 9.87% 0.46% 1.94% 13% $9.53 (6.67)% 0.45% 2.39% 51% — (0.05)% 0.45% 3.36% 26% 10.13% 0.45% 2.78% 22% C Class — 1.87% 1.21%(5) 2.28%(5) 13% — 10.87% 1.21% 1.26% 10% — 1.51% 1.21%(5) 0.77%(5) 13%(8) R Class — 2.14% 0.71%(5) 2.78%(5) 13% — 11.33% 0.71% 1.76% 10% $9.52 — 9.61% 0.71% 1.69% 13% $9.52 (6.91)% 0.70% 2.14% 51% (0.40)% 0.70% 3.11% 26% 9.97% 0.70% 2.53% 22% 67 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. Ratio was less than 0.005%. See Notes to Financial Statements. 68 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2015 Portfolio Investor Class — 2.18% 0.21%(5) 3.29%(5) 11% — 12.72% 0.21% 2.21% 4% $9.87 — 11.00% 0.21% 2.11% 9% $9.87 (8.63)% 0.20% 2.78% 28% (0.67)% 0.20% 3.62% 20% 12.46% 0.20% 2.74% 18% Institutional Class — 2.30% 0.01%(5) 3.49%(5) 11% — 12.92% 0.01% 2.41% 4% $9.89 — 11.20% 0.01% 2.31% 9% $9.89 (8.42)% 0.00%(6) 2.98% 28% (0.46)% 0.00%(6) 3.82% 20% 12.77% 0.00%(6) 2.94% 18% A Class(7) — 2.01% 0.46%(5) 3.04%(5) 11% — 12.44% 0.46% 1.96% 4% $9.86 — 10.73% 0.46% 1.86% 9% $9.86 (8.79)% 0.45% 2.53% 28% (0.93)% 0.45% 3.37% 20% 12.20% 0.45% 2.49% 18% 69 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class — 1.67% 1.21%(5) 2.29%(5) 11% — 11.62% 1.21% 1.21% 4% — — — 1.61% 1.21%(5) 0.83%(5) 9%(9) R Class — 1.93% 0.71%(5) 2.79%(5) 11% — 12.18% 0.71% 1.71% 4% $9.84 — 10.47% 0.71% 1.61% 9% $9.84 (9.12)% 0.70% 2.28% 28% (1.19)% 0.70% 3.12% 20% 11.92% 0.70% 2.24% 18% 70 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Ratio was less than 0.005%. (7) Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 71 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2020 Portfolio Investor Class 1.81% 0.21%(5) 3.27%(5) 9% $9.30 —(6) 13.66% 0.21% 2.13% 4% $8.47 $9.30 11.69% 0.21% 1.99% 8% $9.49 — $8.47 (9.38)% 0.20% 1.70% 53% — — — $9.49 (5.10)% 0.20%(5) 1.89%(5) 0% Institutional Class 1.92% 0.01%(5) 3.47%(5) 9% $9.31 —(6) 13.88% 0.01% 2.33% 4% $8.47 $9.31 11.90% 0.01% 2.19% 8% $9.50 — $8.47 (9.26)% 0.00%(8) 1.90% 53% — — — $9.50 (5.00)% 0.00%(5)(8) 2.09%(5) 0% A Class(9) 1.66% 0.46%(5) 3.02%(5) 9% $9.28 —(6) 13.51% 0.46% 1.88% 4% $8.45 $9.28 11.43% 0.46% 1.74% 8% $9.49 — $8.45 (9.72)% 0.45% 1.45% 53% — — — $9.49 (5.10)% 0.45%(5) 1.64%(5) 0% $6 72 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income(Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class 1.29% 1.21%(5) 2.27%(5) 9% $9.26 —(6) 12.68% 1.21% 1.13% 4% $9.12 — — — $9.26 1.54% 1.21%(5) 0.67%(5) 8%(11) R Class 1.60% 0.71%(5) 2.77%(5) 9% $9.27 —(6) 13.13% 0.71% 1.63% 4% $8.44 $9.27 11.17% 0.71% 1.49% 8% $9.49 — $8.44 (9.96)% 0.70% 1.20% 53% — — — $9.49 (5.10)% 0.70%(5) 1.39%(5) 0% $6 73 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Per-share amount was less than $0.005. May 30, 2008 (fund inception) through July 31, 2008. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 74 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2025 Portfolio Investor Class —(5) — 1.53% 0.21%(6) 3.10%(6) 11% — 14.60% 0.21% 1.98% 3% $9.76 — 12.19% 0.21% 1.83% 10% $9.76 (11.64)% 0.20% 2.43% 22% (2.39)% 0.20% 3.40% 18% 14.45% 0.20% 2.34% 18% Institutional Class —(5) — 1.65% 0.01%(6) 3.30%(6) 11% — 14.82% 0.01% 2.18% 3% $9.77 — 12.40% 0.01% 2.03% 10% $9.77 (11.45)% 0.00%(7) 2.63% 22% (2.27)% 0.00%(7) 3.60% 18% 14.67% 0.00%(7) 2.54% 18% A Class(8) — 1.37% 0.46%(6) 2.85%(6) 11% — 14.23% 0.46% 1.73% 3% $9.74 — 12.03% 0.46% 1.58% 10% $9.74 (11.89)% 0.45% 2.18% 22% (2.73)% 0.45% 3.15% 18% 14.17% 0.45% 2.09% 18% 75 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class — 0.94% 1.21%(6) 2.10%(6) 11% — 13.50% 1.21% 0.98% 3% — — — 1.51% 1.21%(6) 0.43%(6) 10%(10) R Class —(5) — 1.28% 0.71%(6) 2.60%(6) 11% — 13.97% 0.71% 1.48% 3% $9.73 — 11.66% 0.71% 1.33% 10% $9.73 (12.12)% 0.70% 1.93% 22% (2.90)% 0.70% 2.90% 18% 13.90% 0.70% 1.84% 18% 76 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Per-share amount was less than $0.005. Annualized. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 77 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2030 Portfolio Investor Class 1.19% 0.21%(5) 2.90%(5) 8% —(6) 15.41% 0.21% 1.76% 4% 12.90% 0.21% 1.63% 7% — (13.30)% 0.20% 1.48% 43% — — — (6.10)% 0.20%(5) 1.49%(5) 4% Institutional Class 1.19% 0.01%(5) 3.10%(5) 8% —(6) 15.62% 0.01% 1.96% 4% 13.11% 0.01% 1.83% 7% — (13.18)% 0.00%(8) 1.68% 43% — — — (6.00)% 0.00%(5)(8) 1.69%(5) 4% $6 A Class(9) 0.93% 0.46%(5) 2.65%(5) 8% —(6) 15.15% 0.46% 1.51% 4% 12.51% 0.46% 1.38% 7% — (13.53)% 0.45% 1.23% 43% — — — (6.10)% 0.45%(5) 1.24%(5) 4% $6 78 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class 0.67% 1.21%(5) 1.90%(5) 8% —(6) 14.18% 1.21% 0.76% 4% — — — 1.36% 1.21%(5) 0.41%(5) 7%(11) R Class 0.88% 0.71%(5) 2.40%(5) 8% —(6) 14.88% 0.71% 1.26% 4% 12.24% 0.71% 1.13% 7% — (13.76)% 0.70% 0.98% 43% — — — (6.10)% 0.70%(5) 0.99%(5) 4% $6 79 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Per-share amount was less than $0.005. May 30, 2008 (fund inception) through July 31, 2008. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 80 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income(Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2035 Portfolio Investor Class — 0.84% 0.21%(5) 2.78%(5) 9% — 16.44% 0.21% 1.68% 3% $9.74 — 13.58% 0.21% 1.54% 8% $9.74 (15.54)% 0.20% 2.12% 18% (4.33)% 0.20% 3.19% 16% 16.86% 0.20% 1.87% 23% Institutional Class — 0.88% 0.01%(5) 2.98%(5) 9% — 16.75% 0.01% 1.88% 3% $9.76 — 13.68% 0.01% 1.74% 8% $9.76 (15.34)% 0.00%(6) 2.32% 18% (4.13)% 0.00%(6) 3.39% 16% 17.07% 0.00%(6) 2.07% 23% A Class(7) — 0.75% 0.46%(5) 2.53%(5) 9% — 16.17% 0.46% 1.43% 3% $9.73 — 13.21% 0.46% 1.29% 8% $9.73 (15.77)% 0.45% 1.87% 18% (4.58)% 0.45% 2.94% 16% 16.67% 0.45% 1.62% 23% 81 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class — 0.32% 1.21%(5) 1.78%(5) 9% — 15.25% 1.21% 0.68% 3% — — — 1.21% 1.21%(5) 0.29%(5) 8%(9) R Class — 0.58% 0.71%(5) 2.28%(5) 9% — 15.80% 0.71% 1.18% 3% $9.72 — 12.93% 0.71% 1.04% 8% $9.72 (15.92)% 0.70% 1.62% 18% (4.84)% 0.70% 2.69% 16% 16.30% 0.70% 1.37% 23% 82 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 83 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2040 Portfolio Investor Class $9.97 0.62% 0.21%(5) 2.76%(5) 8% —(6) 17.57% 0.21% 1.57% 5% $8.72 13.80% 0.21% 1.40% 3% — $7.75 (15.53)% 0.20% 1.38% 25% — — — $9.29 (7.10)% 0.20%(5) 1.10%(5) 3% Institutional Class $9.96 0.62% 0.01%(5) 2.96%(5) 8% —(6) 17.78% 0.01% 1.77% 5% $8.73 14.16% 0.01% 1.60% 3% — $7.75 (15.43)% 0.00%(8) 1.58% 25% — — — $9.29 (7.10)% 0.00%(5)(8) 1.30%(5) 3% $6 A Class(9) $9.96 0.37% 0.46%(5) 2.51%(5) 8% —(6) 17.29% 0.46% 1.32% 5% $8.71 13.68% 0.46% 1.15% 3% — $7.73 (15.87)% 0.45% 1.13% 25% — — — $9.29 (7.10)% 0.45%(5) 0.85%(5) 3% $6 84 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class — $9.97 0.02% 1.21%(5) 1.76%(5) 8% —(6) 16.46% 1.21% 0.57% 5% —(6) — — — $8.68 0.93% 1.21%(5) 0.12%(5) 3%(11) R Class $9.96 0.32% 0.71%(5) 2.26%(5) 8% —(6) 17.03% 0.71% 1.07% 5% $8.69 13.28% 0.71% 0.90% 3% — $7.72 (16.01)% 0.70% 0.88% 25% — — — $9.28 (7.20)% 0.70%(5) 0.60%(5) 3% $6 85 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Per-share amount was less than $0.005. May 30, 2008 (fund inception) through July 31, 2008. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 86 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income(Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2045 Portfolio Investor Class — 0.29% 0.21%(5) 2.62%(5) 11% — 17.98% 0.21% 1.51% 2% $9.59 — 14.16% 0.21% 1.35% 9% $9.59 (17.74)% 0.20% 1.99% 18% (5.53)% 0.20% 3.19% 18% 18.23% 0.20% 1.62% 25% Institutional Class — 0.48% 0.01%(5) 2.82%(5) 11% — 18.10% 0.01% 1.71% 2% $9.60 — 14.48% 0.01% 1.55% 9% $9.60 (17.56)% 0.00%(6) 2.19% 18% (5.40)% 0.00%(6) 3.39% 18% 18.44% 0.00%(6) 1.82% 25% A Class(7) — 0.20% 0.46%(5) 2.37%(5) 11% — 17.63% 0.46% 1.26% 2% $9.57 — 13.90% 0.46% 1.10% 9% $9.57 (17.98)% 0.45% 1.74% 18% (5.78)% 0.45% 2.94% 18% 17.96% 0.45% 1.37% 25% 87 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income(Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class — (0.15)% 1.21%(5) 1.62%(5) 11% — 16.68% 1.21% 0.51% 2% — — — 1.03% 1.21%(5) 0.14%(5) 9%(9) R Class — 0.11% 0.71%(5) 2.12%(5) 11% — 17.35% 0.71% 1.01% 2% $9.56 — 13.63% 0.71% 0.85% 9% (18.20)% 0.70% 1.49% 18% (5.96)% 0.70% 2.69% 18% 17.58% 0.70% 1.12% 25% 88 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 89 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2050 Portfolio Investor Class $9.88 0.27% 0.21%(5) 2.57%(5) 8% $8.45 —(6) 18.35% 0.21% 1.37% 6% $7.46 —(6) 14.33% 0.22% 1.17% 13% $9.23 — (18.30)% 0.20% 1.57% 26% — — — (7.70)% 0.20%(5) 1.16%(5) 3% Institutional Class $9.90 0.26% 0.01%(5) 2.77%(5) 8% $8.46 —(6) 18.69% 0.01% 1.57% 6% $7.47 —(6) 14.54% 0.02% 1.37% 13% $9.23 — (18.09)% 0.00%(8) 1.77% 26% — — — (7.70)% 0.00%(5)(8) 1.36%(5) 3% $6 A Class(9) $9.87 — 0.02% 0.46%(5) 2.32%(5) 8% $8.44 —(6) 18.08% 0.46% 1.12% 6% $7.45 —(6) 14.06% 0.47% 0.92% 13% $9.23 — (18.52)% 0.45% 1.32% 26% — — — (7.70)% 0.45%(5) 0.91%(5) 3% $6 90 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class $9.85 (0.32)% 1.21%(5) 1.57%(5) 8% $8.42 —(6) 17.23% 1.21% 0.37% 6% $8.35 —(6) — — — 0.84% 1.22%(5) 0.06%(5) 13%(11) R Class $9.86 — (0.03)% 0.71%(5) 2.07%(5) 8% $8.43 —(6) 17.80% 0.71% 0.87% 6% $7.44 —(6) 13.79% 0.73% 0.66% 13% $9.22 — (18.66)% 0.70% 1.07% 26% — — — (7.80)% 0.70%(5) 0.66%(5) 3% $6 91 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. Per-share amount was less than $0.005. May 30, 2008 (fund inception) through July 31, 2008. Ratio was less than 0.005%. Prior to March 1, 2010, the A Class was referred to as the Advisor Class. March 1, 2010 (commencement of sale) through July 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended July 31, 2010. See Notes to Financial Statements. 92 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(2) Operating Expenses(3) Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) LIVESTRONG 2055 Portfolio Investor Class $9.92 0.21% 0.20%(5) 2.90%(5) 21% — (0.80)% 0.20%(5) 0.86%(5) 12% Institutional Class $9.92 0.37% 0.00%(5)(7) 3.10%(5) 21% — (0.80)% 0.00%(5)(7) 1.06%(5) 12% A Class $9.91 0.13% 0.45%(5) 2.65%(5) 21% — (0.90)% 0.45%(5) 0.61%(5) 12% C Class $9.88 (0.23)% 1.20%(5) 1.90%(5) 21% — (1.20)% 1.20%(5) (0.14)%(5) 12% $5 R Class $9.90 — 0.04% 0.70%(5) 2.40%(5) 21% — (1.00)% 0.70%(5) 0.36%(5) 12% $6 93 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any expenses of the underlying funds. Six months ended January 31, 2012 (unaudited). Annualized. March 31, 2011 (fund inception) through July 31, 2011. Ratio was less than 0.005%. See Notes to Financial Statements. 94 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds’ investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds’ Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 95 Notes 96 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Asset Allocation Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-746201203 ITEM 2.CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6.INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11.CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12.EXHIBITS. (a)(1) Not applicable for semiannual report filings. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Asset Allocation Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: March 30, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: March 30, 2012
